EXHIBIT 31.2 OFFICER’S CERTIFICATE PURSUANT TO SECTION 302 I, Richard Shen, certify that: 1.I have reviewed this Quarterly Report of Huiheng Medical, Inc. on Form 10-Q for the quarterly period ended March 31, 2011; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:October 13, 2011 /s/ Richard Shen By:Richard Shen, Chief Financial Officer (Principal Accounting and Financial Officer)
